Citation Nr: 1523869	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  14-35-103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1952 to August 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for PTSD.  In May 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  The Veteran's representative did not appear for the hearing, but he was assisted during the hearing by a VA employee.  At the hearing, the Veteran identified outstanding (allegedly corroborative) evidence.  As this decision grants the benefit sought, development to secure the outstanding evidence is not necessary. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has a diagnosis of PTSD that a VA psychiatrist has related to a stressor event in service that is corroborated by credible supporting evidence.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires a medical diagnosis that conforms to the Diagnostic and Statistical Manual, Fifth Edition (DSM-V); a link, established by medical evidence, between the current disability and a stressor in service; and credible supporting evidence that the claimed stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2), 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims he has PTSD as a result of having a tattoo removed from his right arm with sandpaper while on active duty.  The procedure caused an infection that needed additional treatment.  

On April 2014 VA PTSD examination, the examiner found the Veteran did not meet the criteria for a diagnosis of PTSD, finding the Veteran's tattoo removal was not adequate to support a diagnosis of PTSD, that he did not experience negative alterations in cognitions and mood associated with the traumatic event, and that there were not marked alterations in arousal and reactivity associated with the traumatic event.  She diagnosed adjustment disorder with mixed anxiety and depression, noting that while the tattoo experience he described was traumatic, his reported symptoms made it more likely that he was having extreme difficulty adjusting to and accepting the physical and cognitive changes that are coming with his advanced age.  

VA treatment records show the Veteran's treating psychiatrist diagnosed PTSD in February 2014 after he reported intrusive memories of the sandpaper removal of his tattoo in service.  An April 2014 note indicates the Veteran reported he was still affected by his trauma of having his tattoo removed; the diagnosis of PTSD was continued.  In June 2014, the treating psychiatrist specifically indicated the PTSD diagnosis conforms to the DSM-V. 

As the Veteran has a diagnosis of PTSD that conforms to the DSM-V, the critical question remaining is whether there is competent evidence of a nexus between his PTSD and a corroborated stressor in service.

The Veteran's service treatment records show a tattoo on his right forearm was removed using sandpaper in October 1953.  Infection retarded healing until February 1954.  A June 2014 rating decision granted the Veteran service connection for a scar of the right upper extremity from the tattoo removal.  Accordingly, the Board finds the competent evidence of record establishes that the Veteran has a diagnosis of PTSD related to a stressor in service corroborated by credible supporting evidence. 

The Board is aware that the April 2014 VA examiner found the Veteran did not meet the criteria for a diagnosis of PTSD, but the Board finds the treating psychiatrist's opinion to be highly probative evidence (regarding the diagnosis and etiology of PTSD) because she cared for the Veteran over a period of months, noting he had ongoing intrusive memories of the sandpaper removal of his tattoo.  The Board finds no reason to (and will not) question the competence of the Veteran's VA treatment-provider; nothing in the record casts doubt on her expertise.  In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, as required by the law, the Board concludes that the competent evidence of record supports his claim, and that service connection for PTSD is warranted.   


ORDER

Service connection for PTSD is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


